Title: To Thomas Jefferson from Edward Stevens, 19 December 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Charlotte Decemr 19. 1780

This hands you a return of the Militia to the 16th Inst. I had them made in such a manner as would discover to you the numbers that marched from the deferent Countys, and what has become of them to the date of the Returns; Militia or indeed any new Troops, let what pains or care will be taken the more especially on such a long March, and badly supplied with necessaries, will moulter away in a most surprising manner, to those who have never experienced  it. As I have no immediate command of the 18 Months Men, returns of them cannot come from me. I mentioned to Genl. Green your desire and the necessity of your being furnished with the Returns. I immagine he will order them to be made to you.
The Purport of this was intended to have been forwarded you by the last express Genl. Green sent Northward but I missed the Opportunity. Nothing of note has happened here since Washingtons affair. The Army I expect will move tomorrow from hence and I believe will take a position (near Haileys Ferry on Peadee) as much for the advantage of Supplies as any thing else; I am well Convinced the Strength of this Army is far short of what it is generally thought to be, tho’ as you have had an Opportunity of seeing Genl. Gates on his return Home I presume he has given you a pretty good Idea of things here. A Body of Militia of this State is called on, and are now assembling on the South Side of the Cawtaba River to Join Sumpters [force?]. Genl. Morgan takes the Command of them; Ninety Six perhaps may be their object.
The Fleet seen off Cape Fear we have no certain Intelligence what they are or their destination, nor have we certain Accounts of the Fleet that left Virginia, since there departure from thence. It is certain the Enemy had received a Reinforcemence at Charles Town.
The Cherokee Indians will be troublesome on the back parts of this State.
On making enquiry into the cause of the lenght of time the dispaches which you mention in yours of the 19th November was on their way from Hillsborough to Richmond I received the Inclosed letter from Majr. Anderson.
I am &c.
